Citation Nr: 0509881	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for idiopathic 
thrombocytopenic purpura (claimed as low blood platelets, 
traveling boils, moving and open lesions, broken skin, 
traveling rosacea, and traveling large bruises) as a result 
of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and April 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in the Republic of Vietnam from 
November 21, 1967 to December 13, 1968.

3.  Idiopathic thrombocytopenic purpura is not among the 
diseases associated with exposure to certain herbicide agents 
enumerated under VA regulation, 38 C.F.R.     § 3.309(e).

4.  The service medical records and private medical records 
show that the veteran's idiopathic thrombocytopenic purpura 
was not present during service and did not manifest to a 
compensable degree during the one-year presumptive period 
following the veteran's discharge from service. 

5.  There is no competent medical evidence of record that 
shows that the veteran's idiopathic thrombocytopenic purpura 
has been determined to be etiologically related to the 
veteran's exposure to herbicide agents during service or 
otherwise related to any other incident of his service.  



CONCLUSION OF LAW

Idiopathic thrombocytopenic purpura was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A.    §§ 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the 
December 2001 rating decision, March 2003 Statement of the 
Case (SOC) issued by a Decision Review Officer (DRO), and 
October 2004 Supplemental Statement of the Case (SSOC) issued 
by a DRO, which together provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the denial.  The March 2003 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  

Lastly, in correspondence dated in June 2004, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
June 2004 VCAA notice advised the veteran of the information 
and evidence necessary to substantiate a claim of disability 
related to herbicide agent exposure as well as the evidence 
necessary to establish entitlement to service connected 
compensation benefits on a direct service connection theory 
of entitlement.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in June 2004 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in October 2004 and the SSOC was provided 
to the veteran.  Also, the Board notes that the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board acknowledges that the June 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claim.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that 
medical records from several private facilities (including 
Medical Surgical Clinic, Oncology of Wisconsin, St. Luke's 
Medical Center, and Otolaryngology-Head and Neck Surgery) and 
the Social Security Administration have been associated with 
the claims file.  The veteran's service medical records and 
select records from the veteran's service personnel file are 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

As a preliminary matter, the Board notes that according to 
medical records from Dr. D.J.N. dated in July 2003, the 
veteran is currently diagnosed with history of idiopathic 
thrombocytopenic purpura.  Dr. D.J.N.'s records indicate that 
the veteran requires continuous monitoring of his platelet 
count.  As such, the Board notes that the evidence tends to 
show that the veteran continues to have a current disability 
manifested by idiopathic thrombocytopenic purpura.

The veteran contends that his idiopathic thrombocytopenic 
purpura was caused by exposure to herbicide agents during 
service.  In order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents, the veteran must show the following:  (1) 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).

The veteran's service personnel records show that he served 
in the Republic of Vietnam from November 21, 1967 to December 
13, 1968.  Accordingly, the veteran has the requisite type of 
service in the Republic of Vietnam as defined by 38 C.F.R. § 
3.307(a)(6)(iii) (2004).  Therefore, the veteran is presumed 
to have been exposed to an herbicide agent during such 
service in the absence of affirmative evidence to the 
contrary.  Id.  The disease process for which the veteran 
seeks service connection, however, is not enumerated in 38 
C.F.R. § 3.309(e) (2004).  Idiopathic thrombocytopenic 
purpura is not a listed disease.  Accordingly, since the 
disease process for which the veteran seeks service 
connection is not enumerated in 38 C.F.R. § 3.309(e) (2004), 
the presumption of service connection for a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.307(a)(6) (2004) is not for application.

The Board recognizes the veteran's sincere belief that his 
idiopathic thrombocytopenic purpura was caused by exposure to 
herbicide agents, but under the authority granted by the 
Agent Orange Act of 1991, VA has determined that presumption 
of service connection based on exposure to herbicides used in 
Vietnam is not warranted for any disorders other than those 
for which VA has found a positive association between the 
disorder and such exposure.  VA has not determined that a 
positive association exists between exposure to herbicide 
agents and the subsequent development of idiopathic 
thrombocytopenic purpura.  

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2004) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2004) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

The service medical records show no complaints of, findings 
of, or treatment for problems associated with the veteran's 
blood or show a diagnosis of idiopathic thrombocytopenic 
purpura during service.  The private medical records are not 
entirely clear as to the exact date of onset of the veteran's 
idiopathic thrombocytopenic purpura, but the onset of the 
disease reportedly occurred sometime in 1993 or 1994, and not 
within the year following the veteran's discharge from 
service in May 1977.  Thus, the medical records do not show 
that the veteran's idiopathic thrombocytopenic purpura was 
present during service or manifested to a compensable degree 
during the one-year presumptive period following the 
veteran's discharge from service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's idiopathic 
thrombocytopenic purpura to his herbicide agent exposure in 
service.  See 38 C.F.R. § 3.303(d) (2004); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (providing that a 
claimant is not precluded under the Radiation Compensation 
Act from otherwise establishing service connection with proof 
of direct causation); McCartt v. West, 12 Vet. App. 164, 167 
(1999) (acknowledging that the principles set forth in Combee 
with regard to proof of direct causation are applicable in 
cases involving Agent Orange exposure).  To the contrary, 
private medical records from Medical-Surgical Clinic and 
Oncology of Wisconsin strongly suggest a relationship between 
the disease and the veteran's history of alcohol abuse.  
Specifically, in a July 1997 record, Dr. D.J.N. reported that 
he had a discussion with Dr. H. in May 1997, in which Dr. H. 
indicated that he felt that the veteran's thrombocytopenia 
was secondary to his splenism secondary to alcoholism.  In a 
September 1997 record, Dr. D.J.N. noted that the veteran had 
"a history of alcohol abuse and thrombocytopenia secondary 
to this."  Dr. D.J.N. noted an impression of history of 
thrombocytopenia and elevated bilirubin secondary to alcohol 
abuse.  In an October 1997 record, Dr. R.F.T. reported that 
there were several possible explanations for the veteran's 
low platelet count, most of which related to the veteran's 
history of ethanol abuse and his liver dysfunction; however, 
Dr. R.F.T. noted that he could not explain the veteran's 
recent fall in his platelet counts at that time.  Records 
dated in 1998 showed that failed numerous treatments for the 
veteran's idiopathic thrombocytopenic purpura resulted in Dr. 
R.F.T. recommending a splenectomy.  

Thus, there is no competent medical evidence linking the 
veteran's idiopathic thrombocytopenic purpura to his 
herbicide agent exposure in service.  There is similarly no 
competent medical evidence that links the veteran's 
idiopathic thrombocytopenic purpura to any other incident of 
his military service.  As for the veteran's opinion on the 
cause of this disease, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, his assertions of a relationship between his 
idiopathic thrombocytopenic purpura and exposure to herbicide 
agents during service cannot constitute competent evidence of 
such a relationship.  

Accordingly, service connection for idiopathic 
thrombocytopenic purpura may not be established on the basis 
of herbicide agents exposure on a presumptive basis under 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004), or on a direct basis 
under 38 C.F.R. § 3.303 (2004), or on a presumptive basis for 
a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  As the preponderance of the evidence is against the 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004) Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for idiopathic thrombocytopenic purpura 
(claimed as low blood platelets, traveling boils, moving and 
open lesions, broken skin, traveling rosacea, and traveling 
large bruises), including as a result of exposure to 
herbicide agents is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


